 

oO fe NAN NHN An FSF W NO

NO NO WH HD HO NH NY NY YN FF SB KH HS KF KF Fe EF KE
Co s N OH SP WH NY KF OO mH ON DK ON Se UWlLULULULNOlLULUCULlLCUWDU

Case 1:21-cr-00185-NONE-SKO Document 27 Filed 07/21/21 Fi 1of1

 

 

LED

Wk 21 apay
LERK Us
BY Easton DISTR, ICT oe COURT
DE FFORNIA
PUTY CER
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) Case Ne: 1:21-CR-00185-2-NONE
)
Plaintiff, ) ORDER.
, ) APPOINTING COUNSEL
VS. )
)
GERARDO DIEGO PEREZ, ‘)
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of |
justice and pursuant to the U.S. ConsT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Kevin P. Rooney. be appointed to represent the above
defendant in this case effective nunc pro tunc to July 19, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 7/21/2021

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 

 
